296 F.2d 238
Grovene James FINLEY, Appellant,v.UNITED STATES of America, Appellee.
No. 19076.
United States Court of Appeals Fifth Circuit.
Nov. 17, 1961.

Grovene James Finley, in pro. per.
Truett Smith, Asst. U.S. Atty., Floyd M. Burford, U.S. Atty., Macon, Ga., for appellee.
Before TUTTLE, Chief Judge, CAMERON and BROWN, Circuit Judges.
PER CURIAM.


1
This appeal presents solely a question of law.  The law is settled by our previous discussion in Finley v. United States of America, 5th Cir., 266 F.2d 29.  There being no requirement under 28 U.S.C.A. 2255 that the trial court hold a hearing on a Section 2255 petition where only a question of law is involved, we conclude that the trial court did not error in denying the petition.

The judgment is

2
Affirmed.